                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

ERIC L. GOODWIN,                            )
                                            )
                       Plaintiff,           )
                                            )
vs.                                         )
                                            )       Case No. 19-00009-CV-W-ODS
VILLAGE OF OAKVIEW,                         )
MISSOURI, et al.,                           )
                                            )
                       Defendants.          )

                  ORDER AND OPINION (1) GRANTING IN PART AND
             DENYING IN PART DEFENDANTS’ MOTION TO DISMISS, AND
              (2) DENYING AS MOOT DEFENDANTS’ MOTION TO STAY
       Pending are Defendants’ Motion to Dismiss (Doc. #5) and Defendants’ Motion to
Stay Case (Doc. #7). For the following reasons, Defendants’ motion to dismiss is granted
in part and denied in part, and Defendants’ motion to stay is denied as moot.


                                     I.    BACKGROUND
       In June 2016, Plaintiff Eric L. Goodwin was charged with assault by spitting, a
violation of Defendant Village of Oakview, Missouri’s (“Oakview”) municipal code. Doc. #3,
¶ 18. Defendant Stuart Wieland, an attorney in private practice who also serves as an
Oakview prosecutor, was responsible for prosecuting the charge. Id. ¶¶ 2, 10, 20. During
Plaintiff’s initial appearance, Wieland was ready to proceed with trial, and the Municipal
Court asked Plaintiff for his plea. Id. ¶ 20. Plaintiff responded by stating he should be
read the charge and notified of his right to counsel. Id. Plaintiff was arraigned and read
his rights, and Plaintiff informed the Court that he would hire an attorney. Id. ¶ 24. At
Plaintiff’s second appearance, Wieland presented an order for fingerprinting. Id. ¶¶ 25-26.
Plaintiff did not consent to fingerprinting. Id. ¶ 28. The Municipal Court directed Plaintiff to
submit to fingerprinting or go to jail. Id. ¶ 29. Plaintiff chose to be fingerprinted. Id. ¶ 30.
       When Plaintiff demanded a jury trial, the case was transferred to the Circuit Court of
Clay County, Missouri. Id. ¶¶ 32-33; Oakview v. Goodwin, No. 16CY-CR05443. The
Circuit Court determined Wieland had a conflict of interest, and he informed the Circuit
Court that he would recuse from the matter. Doc. #3, ¶¶ 36-39. Roughly one month
before trial, Oakview dismissed the charge against Plaintiff without prejudice. Id. ¶¶ 40-41.
At the same time, Wieland forwarded the case to the Clay County Sheriff’s Department for
investigation, but Clay County later declined to prosecute Plaintiff. Id. ¶¶ 42, 45.
       In April 2017, Oakview again charged Plaintiff for assault by spitting. Id. ¶ 46. At
Plaintiff’s initial appearance on the second charge, Wieland appeared on Oakview’s behalf
and asked to proceed with trial. Id. ¶ 47. Plaintiff was granted a continuance to hire an
attorney. Id. ¶ 48. Plaintiff demanded a jury trial, and the matter was transferred to the
Circuit Court. Id. ¶ 49; Oakview v. Goodwin, No. 17CY-MU00087. Plaintiff requested
discovery, including the Sheriff’s Department’s investigative report, which was produced to
him days before trial was set to begin. Doc. #3, ¶¶ 50, 55-58. He took the deposition of
the victim of the alleged crime, Laura Hill, who is also a member of the Oakview Board of
Trustees. Id. ¶ 52. During her deposition, Hill could not explain why her description of the
alleged suspect did not match the pictures taken of Plaintiff on the day of the alleged
crime. Id. ¶¶ 53-54. At some point, Oakview asked Plaintiff not to bring an action against
Hill. Id. ¶ 59. Plaintiff refused and asked to proceed to trial. Id. In December 2017,
Oakview dismissed the second charge. Id. ¶ 60.
       In January 2019, Plaintiff filed this matter alleging Oakview, Wieland, Oakview
Police Chief Carl Drowns, Oakview Police Officer Ashraf Alasmar, and the members of the
Oakview Board of Trustees (i.e., Aarin McClelland, Melissa Boyles, Michael Dornhoffer,
Bill Mumford, Barry Robertson, Gary Crispin, and Hill) violated his constitutional rights. He
also contends they falsely imprisoned him, maliciously prosecuted him, and negligently
inflicted emotional distress. Doc. #3. Plaintiff has incurred legal and other expenses, lost
physical liberty, was threatened with incarceration, and suffered physical, emotional, and
financial injuries. Id. ¶¶ 61-62. Defendants move to dismiss Plaintiff’s claims due to lack
of subject matter jurisdiction and failure to state a claim, and also move to dismiss his
request for injunctive relief due to lack of standing. Doc. #5.


                                II.    MOTION TO DISMISS
                                      A.     Standards
       Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, Defendants move
to dismiss Plaintiff’s common law claims against Oakview and his official capacity claims
against the individual Defendants because they are barred by sovereign immunity. When


                                               2
considering a facial challenge to jurisdiction, the Court “restricts itself to the face of the
pleadings, and the non-moving party receives the same protections as it would defending
against a motion brought under Rule 12(b)(6).” Carlsen v. GameStop, Inc., 833 F.3d 903,
908 (8th Cir. 2016) (citation omitted). A complaint should not be dismissed due to lack of
subject matter jurisdiction “unless it appears beyond doubt that the plaintiff can prove no
set of facts in support of his claim which would entitle him to relief.” Osborn v. United
States, 918 F.2d 724, 729 n.6 (8th Cir. 1990).
       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants move
to dismiss Plaintiff’s remaining claims, arguing he has failed to state a claim upon which
relief may be granted. The liberal pleading standard created by the Federal Rules of Civil
Procedure requires Aa short and plain statement of the claim showing that the pleader is
entitled to relief.@ Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Fed. R.
Civ. P. 8(a)(2)). ASpecific facts are not necessary; the statement need only >give the
defendant fair notice of what the…claim is and the grounds upon which it rests.=@ Id. (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court Amust accept as true all
of the complaint=s factual allegations and view them in the light most favorable to the
Plaintiff[ ].” Stodghill v. Wellston Sch. Dist., 512 F.3d 472, 476 (8th Cir. 2008).
       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to state a claim to relief that is plausible on its
       face. A claim has facial plausibility when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged. The plausibility standard is
       not akin to a probability requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully. Where a complaint
       pleads facts that are merely consistent with a defendant's liability, it stops
       short of the line between possibility and plausibility of entitlement to relief.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       [A] court considering a motion to dismiss can choose to begin by
       identifying pleadings that, because they are no more than conclusions, are
       not entitled to the assumption of truth. While legal conclusions can
       provide the framework of a complaint, they must be supported by factual
       allegations. When there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether they plausibly
       give rise to an entitlement to relief.
Id. at 679.




                                                3
                                 B.     Civil Rights Claims
       For his First, Second, and Fourth Claims, Plaintiff alleges Defendants violated his
rights under the First, Fourth, Fifth, Sixth, and Fourteenth Amendments. Defendants move
to dismiss these claims on the grounds as discussed below.


             (1) Official Capacity Claims Against All Individual Defendants
       Defendants move to dismiss Plaintiff’s official capacity claims against all individual
Defendants. They argue Oakview is already named as a Defendant, and thus, Plaintiff’s
official capacity claims against Oakview’s employees and agents are redundant. Official-
capacity suits are “another way of pleading an action against an entity of which an officer is
an agent.” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (quoting Monell v. N.Y. City
Dep’t of Social Servs., 436 U.S. 658, 690 n.55 (1978)). “[A] suit against a government
official in only his official capacity should be dismissed as redundant if the employing entity
is also named.” King v. Crestwood, 899 F.3d 643, 650 (8th Cir. 2018).
       Oakview is named as a Defendant, rendering official capacity claims against its
employees and agents redundant. Also, in response to the pending motion, Plaintiff did
not address Defendants’ argument for dismissal of these claims. By failing to respond,
Plaintiff tacitly waives an argument to the contrary. See Satcher v. Univ. of Ark. at Pine
Bluff Bd. of Trs., 558 F.3d 731, 735 (8th Cir. 2009). Thus, the Court grants Defendants’
motion to dismiss the official capacity claims against the individual Defendants.


      (2) Individual Capacity Claims Against Chief Drowns and Officer Alasmar
       Defendants move to dismiss Plaintiff’s civil rights claims against Drowns and
Alasmar in their individual capacities because they are entitled to qualified immunity.
“Qualified immunity protects public officials from § 1983 damage actions if their conduct
does not violate clearly established statutory or constitutional rights of which a reasonable
person would have known.” Stanley v. Finnegan, 899 F.3d 623, 626-27 (8th Cir. 2018)
(citations omitted). When determining whether a defendant is entitled to dismissal based
upon qualified immunity, the court must consider “(1) whether the official’s conduct violated
a constitutional right; and (2) whether the violated right was clearly established.” Id. at 627
(citing Manning v. Cotton, 862 F.3d 663, 668 (8th Cir. 2017)). The Court has discretion to
decide which prong to address first. Pearson v. Callahan, 555 U.S. 223, 236 (2009).


                                               4
       The amended complaint sets forth no allegations of wrongdoing by Drowns and
Alasmar. Doc. #3, ¶¶ 16-17. What alleged conduct by Drowns and Alasmar violated a
constitutional right is unidentified, and whether the violated right was clearly established is
unknown. As such, there are insufficient factual allegations from which the Court could
infer a facially plausible claim against Drowns and Alasmar. Additionally, Plaintiff failed to
address Defendants’ argument to dismiss the individual capacity claims against Drowns
and Alasmar, thereby waiving any opposition to Defendants’ argument. See Satcher, 558
F.3d at 735. In fact, nowhere in Plaintiff’s response was Alasmar or Drowns even
mentioned. For these reasons, Defendants’ motion to dismiss Plaintiff’s individual capacity
civil rights claims against Drowns and Alasmar is granted.


                     (3) Individual Capacity Claims Against Wieland
       Defendants move to dismiss Plaintiff’s individual capacity claims against Wieland
because he enjoys absolute immunity from liability. Plaintiff argues Wieland is not entitled
to immunity because his conduct was not intimately tied to his function as prosecutor.
       “[A]bsolute immunity defeats a suit at the outset, so long as the official’s actions
were within the scope of the immunity.” Sample v. Woodbury, 836 F.3d 913, 916 (8th Cir.
2016) (quoting Imbler v. Pachtman, 424 U.S. 409, 419 n.13 (1976)). When absolute
immunity protects an official’s challenged actions, “dismissal under Rule 12(b)(6) is
appropriate.” Id. (citing Patterson v. Von Riesen, 999 F.2d 1235, 1237 (8th Cir. 1993)).
Absolute immunity protects prosecutors against claims based upon conduct “intimately
associated with the judicial phase of the criminal process,” such as review of charges,
initiating prosecution, and presentation of a criminal case. Id. (citing Burns v. Reed, 500
U.S. 478, 486 (1991)); Imbler, 424 U.S. at 430. Allegations of “improper motive” or
“malice, vindictiveness, or self-interest” do not defeat absolute immunity. Sample, 836
F.3d at 916; Reasonover v. St. Louis Cty., 447 F.3d 569, 580 (8th Cir. 2006). Additionally,
absolute immunity applies even when a “prosecutor’s steps to initiate a prosecution are
patently improper.” Sample, 836 F.3d at 916. But a prosecutor’s administrative duties and
investigatory functions not related to his or her “preparation for the initiation of a
prosecution or for judicial proceedings are not entitled to absolute immunity.” Buckley v.
Fitzsimmons, 509 U.S. 259, 273 (1993) (citation omitted).



                                                5
       Plaintiff challenges Wieland’s decision to file and prosecute the second charge after
Wieland recused himself during prosecution of the first charge. Wieland’s decision to file a
second charge was intimately associated with the judicial phase of the criminal process,
and thus, is protected by absolute immunity. Sample, 836 F.3d at 916. And any motives
he had for filing the second charge are also protected by absolute immunity. Id. (citing
Cleavinger v. Saxner, 474 U.S. 193, 200-01 (1985)). Furthermore, filing a criminal charge
“while acting under a conflict of interest” is protected by absolute immunity. Id. at 915-16.
       Plaintiff also challenges Wieland’s act in forwarding the investigative file to the
Sheriff’s Department. Wieland forwarded the investigative file after the first charge was
dismissed. Consequently, Wieland was not preparing to file the initial charge, and thus,
his act may not be considered “intimately associated with the judicial phase of the criminal
process.” Even if the Court were to view this act as an administrative function not entitled
to absolute immunity protection, Plaintiff’s civil rights claims against Wieland based upon
this act do not survive Defendants’ motion to dismiss. Plaintiff does not allege this act by
Wieland violated his constitutional rights. By failing to allege this critical requirement for a
section 1983 claim, Plaintiff has failed to state a plausible claim against Wieland. Iqbal,
556 U.S. at 676. For these reasons, the Court grants Defendants’ motion to dismiss
Plaintiff’s civil rights claims against Wieland in his individual capacity.


                                 (4) Claims Against Oakview
                                    (a) Respondeat Superior
       Defendants move to dismiss Plaintiff’s civil rights claims against Oakview that are
based upon respondeat superior. A governmental entity “may not be sued under § 1983
for an injury inflicted solely by its employees or agents.” Monell, 436 U.S. at 694. Under
section 1983, a local government cannot be held liable based upon a theory of respondeat
superior. Id. at 691; Rogers v. King, 885 F.3d 1118, 1122-23 (8th Cir. 2018). Thus, the
Court grants Defendants’ motion to dismiss Plaintiff’s civil rights claims against Oakview
that are based upon respondeat superior.


                                      (b) Policy or Custom
       Section 1983 liability may attach to a local government if a constitutional violation
resulted from an official policy or custom. Corwin v. City of Independence, 829 F.3d 695,

                                                6
699 (8th Cir. 2016) (quotations and citations omitted); see also Monell, 436 U.S. at 694-95.
“A policy is an official policy, a deliberate choice of a guiding principle or procedure made
by the municipal official who has final authority regarding such matters.” Corwin, 829 F.3d
at 699-700 (internal quotations and citations omitted); Szabla v. Brooklyn Park, 486 F.3d
385, 389-90 (8th Cir. 2007). Official policies are “decisions of a government’s lawmakers,
the acts of its policymaking officials, and practices so persistent and widespread as to
practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011).
       “[A] custom can be shown only by adducing evidence of a ‘continuing, widespread,
persistent pattern of unconstitutional misconduct.’” Jenkins v. Cty. of Hennepin, 557 F.3d
628, 634 (8th Cir. 2009) (citation and internal quotations omitted); see also Crumpley-
Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590-91 (8th Cir. 2004) (quoting S.J. v.
Kan. City, Mo. Pub. Sch. Dist., 294 F.3d 1025, 1028 (8th Cir. 2002)). “A plaintiff must also
show either that policymakers were deliberately indifferent to the misconduct or that they
tacitly authorized it.” Id. (citation omitted). Id.
       Plaintiff alleges “Oakview developed and maintained policies exhibiting deliberate
indifference to the constitutional rights of individuals who were issued summons, citations
or arrested in the Village of Oakview, which caused the violation of Plaintiff’s rights.” Doc.
#3, ¶ 76. He also contends Oakview had the “policy and/or custom…to fail to exercise
reasonable care in hiring its prosecutors, judges, and thereby failing to adequately prevent
constitutional violations within its municipal division.” Id. ¶ 77. According to Plaintiff,
Oakview sanctioned Wieland’s “conduct in refiling the case despite his recusal in open
court.” Id. ¶ 79. Finally, he alleges these “policies and customs demonstrate a deliberate
indifference” by Oakview “that the constitutional rights of every person may be
circumvented, and subjected to the will and whim of its municipal prosecutor and judges.”
Id. ¶ 80. Plaintiff asserts Oakview’s acts violated his constitutional rights. Id.
       In response to the motion to dismiss, Plaintiff argued Oakview had a “policy and
practice of instituting prosecutions that they know or should have known have no basis in
fact and are calculated to intimidate citizens into pleading guilty for crimes they did not
commit.” Doc. #22, at 1-2. He also maintained Oakview, after the first charge was
dismissed, was on notice that appointment of a special prosecutor was necessary, but no
special prosecutor was appointed. Id. at 7.



                                                  7
       The Court, when considering the pending motion, must accept as true all facts
pleaded by Plaintiff. The Court finds Plaintiff has alleged sufficient facts that, if accepted
as true, state a plausible claim for a constitutional violation resulting from a policy and/or
custom. Therefore, Defendants’ motion to dismiss Plaintiff’s civil rights claims against
Oakview on the basis of policy and/or custom is denied.


                                (c) Failure to Supervise and Train
       Plaintiff also alleges a civil rights claim against Oakview on the basis of failure to
supervise and/or train. He claims Oakview “failed to adequately supervise and train its
prosecutor and failed to adequately discourage its prosecutor from engaging in
constitutional violations after Plaintiff’s case was transferred and certified to the Clay
County Circuit Court.” Doc. #3, ¶ 78. Plaintiff’s allegations related to his policy and/or
custom claims, see supra, are related to this claim as well. Id. ¶¶ 76-77, 79-80.
       Inadequate training may result in section 1983 liability when the “failure to train
amounts to deliberate indifference to the rights of persons.” City of Canton v. Harris, 489
U.S. 378, 394 (1989) (O’Connor, J., concurring). A plaintiff must show the government
had notice its procedures were inadequate and likely to result in a violation of constitutional
rights. Id. at 396. Such a claim may also arise from a pattern of constitutional violations
putting the government on notice that its employees’ responses to recurring situations are
not sufficient to protect its citizens’ constitutional rights. Id.
       Failure to supervise employees may also render a local government liable under
section 1983. Liebe v. Norton, 157 F.3d 574, 579 (8th Cir. 1998). A failure to supervise
claim “may be maintained only if a defendant demonstrated deliberate indifference or tacit
authorization of the offensive acts.” Id. (citation omitted); see Parrish v. Ball, 594 F.3d 993,
997 (8th Cir. 2010) (citations omitted). “[A]s with the failure to train claim, this claim is
governed by the deliberate indifference standard.” Liebe, 157 F.3d at 579. “Deliberate
indifference” requires proof that a government actor disregarded a known or obvious
consequence of his or her action. Bd. of Cty. Commr’s of Bryan Cty. v. Brown, 520 U.S.
397, 410 (1997).
       Accepting as true all facts pleaded by Plaintiff, the Court finds Plaintiff has alleged
sufficient facts stating a plausible claim for a constitutional violation resulting from failure to



                                                  8
train and/or supervise. Therefore, Defendants’ motion to dismiss Plaintiff’s civil rights
claims against Oakview on the basis of failure to train and/or supervise is denied.


                   (5) Individual Capacity Claims Against the Trustees
       Defendants also move to dismiss Plaintiff’s individual capacity civil rights claims
against the Trustees, arguing they are entitled to qualified immunity. Plaintiff contends the
Trustees are not entitled to qualified immunity because they were on notice that
appointment of a special prosecutor was necessary before the second charge was filed.
Doc. #22, at 7. He also claims the Trustees, along with Oakview and Wieland, “attempted
to manipulate and circumvent the judicial process and deny [him] his rights by refusing to
appoint a special prosecutor, seeking a second investigation by another jurisdiction, and
then proceeding to trial with a second municipal case” prosecuted by an attorney who
previously recused himself. Id. at 7-8.
       As discussed above, qualified immunity protects government officials from section
1983 actions “if their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” Stanley, 899 F.3d at 626-27. A
government official may be liable as a supervisor under section 1983 “if either his direct
action or his failure to properly supervise and train the offending employee caused the
constitutional violation at issue.” Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014)
(citation and internal quotations omitted). The supervisor is not entitled to qualified
immunity if a plaintiff proves the supervisor “(1) received notice of a pattern of
unconstitutional acts committed by a subordinate, and (2) was deliberately indifferent to or
authorized those acts.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015) (citing Livers
v. Schenck, 700 F.3d 340, 355 (8th Cir. 2012)).
       Specific to the pending motion to, a plaintiff “must allege specific facts of personal
involvement in, or direct responsibility for, a deprivation of [the plaintiff’s] constitutional
rights.” Marsh v. Phelps Cty., 902 F.3d 745, 754 (8th Cir. 2018) (quoting Mayorga v.
Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006)); see also Iqbal, 556 U.S. at 676 (stating “a
plaintiff must plead that each Government-official, through the official’s own individual
actions, has violated the Constitution.”). Harm simply occurring under a government
official’s watch “is not the touchstone” of a section 1983 claim. Marsh, 902 F.3d at 754.



                                                 9
       Plaintiff’s amended complaint does not contain allegations that any Trustee was
personally involved in or directly responsible for the deprivation of his constitutional rights.
See Doc. #3. With the exception of Hill, the other Trustees’ names do not appear
anywhere in the amended complaint, other than the caption. Id. As for Hill, Plaintiff does
not allege she was personally involved in or directly responsible for deprivation of his
constitutional rights. Rather, Plaintiff’s allegations involving Hill are related to the
underlying charges against him, and Oakview asking him not to bring suit against Hill
personally. Id. ¶¶ 44, 42-55, 59. Because Plaintiff fails to allege any Trustee was
personally involved in or directly responsible for depriving him of constitutional rights, he
fails to state a civil rights claim against any Trustee in his or her individual capacity.
Accordingly, the Court grants Defendants’ motion to dismiss Plaintiff’s civil rights claims
against the Trustees in their individual capacities.


                                   C. Common Law Claims
       Plaintiff also alleges claims of false imprisonment (Third Claim) malicious
prosecution (Sixth Claim), and negligent inflection of emotional distress (Seventh Claim)
against all Defendants, and he also contends Oakview is liable, pursuant to the doctrine of
respondeat superior, for torts committed by its agents (Fifth Claim). Defendants move to
dismiss these claims because Oakview and its employees are shielded from liability by
immunity, and Plaintiff fails to allege sufficient facts demonstrating the Trustees, Drowns,
and Alasmar participated in events giving rise to Plaintiff’s common law claims.


               (1) Official Capacity Claims Against Individual Defendants
       “[P]ublic employees are covered by…the official immunity and public duty
doctrines,” which “have similar policies behind their protections and, in many cases, both
doctrines can be applied to protect the defendant government employee.” Southers v.
Farmington, 263 S.W.3d 603, 610 (Mo. banc 2008). The official immunity doctrine
“protects public employees from liability for alleged acts of negligence committed during
the course of their official duties for the performance of discretionary acts,” but it does not
protect public employees from liability for torts committed while acting in a ministerial
capacity. Id. (citations omitted); see also Letterman v. Does, 859 F.3d 1120, 1125-26 (8th
Cir. 2017) (citing Southers, 263 S.W.3d at 610). Under the public duty doctrine, “a public


                                                10
employee is not civilly liable for the breach of a duty owed to the general public, rather than
a particular individual.” Southers, 263 S.W.3d at 610 (citation omitted). The public duty
doctrine does not apply when a public employee acts “in bad faith or with malice.” Id.
(quoting Jackson v. Wentzville, 844 S.W.2d 585, 588 (Mo. Ct. App. 1993) (considering
whether the plaintiffs had sufficiently alleged that the defendant public employees “acted in
bad faith or with malice” before assessing if the public duty doctrine would protect those
employees).
       In their briefing, neither party addresses official immunity or the public duty doctrine
as those doctrines relate to Plaintiff’s common law claims against the individual
Defendants in their official capacities.1 Defendants argue Plaintiff’s official capacity claims
are barred by sovereign immunity, but the Missouri Supreme Court stated “sovereign
immunity is a tort protection for government entities, not their employees….” Southers,
263 S.W.3d at 610. Nevertheless, Plaintiff did not address Defendants’ argument in his
response to the pending motion. Because the parties did not address official immunity or
public duty doctrine related to Plaintiff’s official capacity common law claims, the Court will
not address dismissal of those claims. Defendants’ motion to dismiss Plaintiff’s common
law claims against the individual Defendants in their official capacities is denied.


                                (2) Claims Against Oakview
       “[S]overeign immunity is a tort protection for governmental entities….” Throneberry
v. Mo. State Highway Patrol, 526 S.W.3d 198, 206 (Mo. Ct. App. 2017) (citing Southers,
263 S.W.3d at 610). Oakview is a governmental entity, and thus, may be afforded
sovereign immunity from common law actions. McIlvoy v. Sharp, 485 S.W.3d 367, 372
(Mo. Ct. App. 2016); Mo. Rev. Stat. § 537.600.1. Sovereign immunity extends to
intentional torts and negligence claims. O.S. v. Kan. City Pub. Schs., No. 13-0261-DGK,
2013 WL 5636664, at *3 (W.D. Mo. Oct. 16, 2013); Brooks v. Sugar Creek, 340 S.W.3d
201, 206 (Mo. Ct. App. 2011); Mo. Highway & Transp. Comm’n v. Kan. City Cold Storage,
Inc., 946 S.W.2d 679, 682 (Mo. Ct. App. 1997). Sovereign immunity is waived in certain,
limited circumstances. Mo. Rev. Stat. §§ 537.600, 537.610 (2005). The plaintiff bears the



1
  When addressing Plaintiff’s individual capacity common law claims, Defendants discuss
official immunity and the public duty doctrine.

                                              11
burden of pleading facts giving rise to a sovereign immunity exception. McIlvoy, 485
S.W.3d at 372 (citation omitted).
       Plaintiff does not plead facts indicating Oakview has waived sovereign immunity.
Based upon the face of the amended complaint, Plaintiff has failed to state a claim upon
which relief may be granted, and his common law claims against Oakview must be
dismissed. Additionally, in response to the pending motion, Plaintiff did not address
Defendants’ argument that Oakview is entitled to sovereign immunity, nor did he explain
what facts show Oakview has waived sovereign immunity. By failing to respond to
Defendants’ argument, Plaintiff tacitly waives any argument to the contrary. See Satcher,
558 F.3d at 735. For these reasons, the Court grants Defendants’ motion to dismiss
Plaintiff’s common law claims against Oakview.


                     (3) Individual Capacity Claims Against Wieland
       “[A]bsolute immunity is afforded to prosecutors and is applicable when an official
acts within the scope of his or her duties.” Hutchison v. Tex. Cty., No. 09-3018-CV-S-
RED, 2010 WL 11509270, at *8 (W.D. Mo. Dec. 1, 2010) (citing Carden v. George, 291
S.W.3d 852, 854 (Mo. Ct. App. 2009)). “This immunity is based upon the same
considerations that underlie the common-law immunities of judges and grand jurors acting
within the scope of their duties, including the risk of harassment by unfounded litigation.”
Carden, 291 S.W.3d at 854 (quoting Imbler, 424 U.S. at 424) (internal quotations omitted).
This immunity extends to prosecutorial acts, such as but not limited to initiating charges,
under the common law. Carden, 291 S.W.3d at 854; see Green v. Missouri, 734 F. Supp.
2d 814, 854 (E.D. Mo. 2010), aff’d sub nom. Green v. Nocciero, 676 F.3d 748 (8th Cir.
2012); Hutchison, 2010 WL 11509270, at *8 (citing Carden, 291 S.W.3d at 854).
       In response to the pending motion, Plaintiff does not set forth legal authority
explaining how or why Missouri absolute immunity would not protect Wieland. Instead, he
solely focuses on immunity from civil rights claims. Even if the Court were to consider the
same actions by Wieland identified by Plaintiff for his civil rights claims for his common law
claims, see section II(B)(3), Plaintiff’s common law claims do not survive the motion to
dismiss for the same reasons set forth above. Therefore, the Court grants Defendants’
motion to dismiss Plaintiff’s common law claims against Wieland in his individual capacity.



                                              12
                   (4) Individual Capacity Claims Against the Trustees
       “[O]fficial immunity insulates [public] employees from suit in their individual
capacities when liability arises from discretionary acts or omissions of a state employee.”
Betts-Lucas v. Hartmann, 87 S.W.3d 310, 327 (Mo. Ct. App. 2002) (citation omitted). But
that immunity will not bar suit against the public employee if he or she failed to perform a
ministerial act. Id. “[A] ministerial act is ‘of a clerical nature and is performed in a
prescribed manner according to legal mandate without regard to the public official's
personal judgment or opinion.’” Brown v. Ferguson, No. 4:15CV00831 ERW, 2015 WL
4393960, at *2 (E.D. Mo. July 16, 2015) (quoting James v. Friend, 458 F.3d 726, 731 (8th
Cir. 2006)). But if the discretionary acts are done in bad faith or malice, official immunity
does not apply. Id. (citations omitted).
       As stated above, Plaintiff does not address official immunity in his response to the
motion to dismiss. Additionally, like his civil rights claims against the Trustees in their
individual capacities, Plaintiff’s amended complaint does not contain allegations that any
Trustee’s actions form the bases of his common law claims. See Doc. #3. Because
Plaintiff fails to address Defendants’ argument regarding official immunity and he does not
allege any Trustee’s actions form the bases of his common law claims, Plaintiff fails to
state common law claims against the Trustees in their individual capacities. Accordingly,
the Court grants Defendants’ motion to dismiss Plaintiff’s common law claims against the
Trustees in their individual capacities.


              (5) Individual Capacity Claims Against Drowns and Alasmar
       Conduct “intimately associated with the judicial phase” of the judicial process is
protected by absolute judicial immunity. Duvall v. Tawney, 323 S.W.3d 804, 808 (Mo. Ct.
App. 2010) (citations omitted). “This immunity extends to a sheriff who is following a
protected judge’s orders.” Id. Similar to his individual capacity civil rights claims against
Drowns and Alasmar, the amended complaint sets forth no allegations of wrongdoing by
Drowns or Alasmar, and does not contend Drowns or Alasmar was not following a
protected judge’s orders. Thus, there are insufficient factual allegations from which the
Court could infer a facially plausible claim against Drowns and Alasmar. Additionally,
Plaintiff failed to address Defendants’ argument to dismiss these claims, waiving any
opposition to Defendants’ argument. See Satcher, 558 F.3d at 735. In fact, nowhere in


                                               13
Plaintiff’s response is Alasmar or Drowns mentioned. For these reasons, Defendants’
motion to dismiss Plaintiff’s individual capacity common law claims against Drowns and
Alasmar is granted.


                        D. Plaintiff’s Request for Injunctive Relief
       In the amended complaint’s “prayer for relief,” Plaintiff asks the Court for money
damages and injunctive relief. Doc. #3, at 15. Defendants move to dismiss Plaintiff’s
request for injunctive relief because he lacks standing. In response, Plaintiff does not
address Defendants’ argument.
       A party seeking injunctive relief must show he “will again be wronged in a similar
way.” Buckley v. Ray, 848 F.3d 855, 867 n.10 (8th Cir.), cert. denied, 137 S. Ct. 2314,
(2017) (quoting Los Angeles v. Lyons, 461 U.S. 95 101-02 (1983)). “The threatened injury
must be certainly impending to constitute injury in fact.” Id. (quoting Clapper v. Amnesty
Int’s USA, 568 U.S. 398, 409 (2013) (citations and internal quotations omitted). Plaintiff
does not allege future harm to him is “certainly impending,” or assert facts leading this
Court to infer future harm is “certainly impending.” On the face of the amended complaint,
Plaintiff does not demonstrate he has standing to seek said relief. Accordingly, the Court
grants Defendants’ motion to dismiss Plaintiff’s request for injunctive relief.


                                  III.     MOTION TO STAY
       Defendants asked the Court to stay this matter, including participating in the Court’s
Mediation and Assessment Program, until a ruling on their motion to dismiss was issued.
At this time, there are no pending deadlines, and the parties have fourteen days after their
Rule 26 meeting to select an outside mediator, schedule the mediation, and file a
designation of mediator. Doc. #2, at 1. Thus, the motion to stay is denied as moot.


                                     IV.    CONCLUSION
       For the foregoing reasons, Defendants’ motion to dismiss is granted in part and
denied in part. Regarding his civil rights claims, Plaintiff’s official capacity claims against
the individual Defendants claims, individual capacity claims against Drowns, Alamar,
Wieland, and the Trustees; and claims against Oakview based upon respondeat superior
are dismissed. Regarding his common law claims, Plaintiff’s claims against Oakview, and


                                               14
individual capacity claims against Wield, the Trustees, Drowns, and Alasmar are
dismissed. Plaintiff’s request for injunctive relief is dismissed due to lack of standing. The
following claims remain pending: Plaintiff’s civil rights claims against Oakview based upon
a policy and/or custom; civil rights claims against Oakview based upon failure to train
and/or supervise; and official capacity common law claims against the individual
Defendants. Defendants’ motion to stay is denied as moot. The Court will issue its Rule
16 Order in a separate filing.


IT IS SO ORDERED.
                                                  /s/ Ortrie D. Smith
DATE: March 25, 2019                              ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             15
